Motion for leave to appeal to the Court of Appeals denied. We quote from the appellant’s brief upon the appeal: “ We therefore have upon the defendant’s return a case in which a court having jurisdiction both of person and subject matter has, upon full notice to the parents and an opportunity to be heard, rendered a final judgment.” Our decision was based upon the proposition that the commitment was pursuant to a final judgment as claimed by the appellant. [See 190 App. Div. 562.1 The record before the court justified this decision, for the minutes of the Children’s Court state that the infants were adjudged without proper guardianship. We cannot permit an appeal to the Court of Appeals on the unsupported theory that the commitment was a temporary one pending a hearing. Present — Jenks, P. J., Mills, Putnam, Blaekmar and Kelly, JJ.